The foregoing opinion is subject to the interpretation that petitioner need pay to Lambert only $75 and interest specified in the clause quoted from the contract as a condition to relief.
Our attention has now been called to another theory which requires a modification of that feature of the opinion. We are reminded that on July 28, 1932, Knechtel executed a quitclaim deed to Lambert which embraces this lot, and it is insisted that he thereby in substance and effect conveyed all rights he had under his contract with petitioner which included his right to the consideration of $150 specified in it.
We do not wish here to foreclose any claim which may be available to Lambert or her successors in interest, arising out of such alleged assignment, to the benefit of the entire purchase price agreed to be paid by petitioner to Knechtel, although he may have afterwards paid part of it to him, nor do we wish to discuss their respective rights in that respect. There should be pleadings presenting those questions setting up the respective contentions of the parties.
Opinion modified: application overruled.
GARDNER, C. J., and BOULDIN and LAWSON, JJ., concur.